Citation Nr: 9902345	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
duodenal ulcers, currently evaluated as 10 percent disabling.  

2.  Entitlement to an effective date earlier than September 
28, 1993, for a 60 percent disability rating for residuals of 
a right knee injury, status post arthroplasty.

3.  Entitlement to service connection for arthritis of the 
hands, claimed as secondary to the service-connected right 
knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1961 to February 
1965.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions issued in May 1991, 
January 1993, and March 1994 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  The veterans duodenal ulcer is manifested by subjective 
reports of daily heartburn and a gnawing-type epigastric 
pain.  He takes prescription medication daily.  His weight 
has remained stable or has increased.  Clinical studies show 
no duodenal disease.  The veteran has required only 
intermittent medical treatment since 1991, with a period of 
time between 1993 and 1997 revealing no significant gastric 
problems requiring additional medical consultation.  

3.  In October 1990, the veteran underwent a right total knee 
arthroplasty.  At the time of the surgery, the right knee 
disability was rated as 30 percent disabling.  The RO 
assigned a temporary total disability rating from the date of 
the surgery through November 30, 1991.  The 30 percent rating 
resumed effective December 1, 1991.  

4.  During the September 1992 VA orthopedic examination, the 
veteran had quite painful crepitance on range of motion 
testing, tenderness throughout the knee joint, and 
instability of the knee.    

5.  There is no competent medical evidence of a nexus between 
the arthritis in the veterans hands and the service-
connected right knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.114, Diagnostic Code 7305 (1998).  

2.  The criteria for entitlement to an effective date of 
September 12, 1992, for a 60 percent rating for residuals of 
a right knee injury, status post arthroplasty have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.400, 4.1-4.7, 4.71a, Diagnostic Code 5055 (1998).  

3.  The veterans claim of entitlement to service connection 
for arthritis of the hands, claimed as secondary to the 
service-connected right knee disability, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for residuals of a right knee injury, 
status post arthroplasty was originally granted in a 
September 1965 decision.  At that time, a 30 percent 
disability rating was assigned.  In addition, service 
connection was later established for duodenal ulcer.  A 10 
percent rating was assigned effective December 1985.  

In September 1990, the veteran submitted a claim for 
increased disability ratings for the right knee and for 
duodenal ulcer.  

Records received from Hancock Memorial Hospital indicated 
that the veteran underwent a right total knee arthroplasty 
(TKA) in October 1990.  

In a February 1991 rating decision, the RO assigned a 
temporary 100 percent disability rating pursuant to 38 C.F.R. 
§ 4.30 from the date of the TKA.  It also established a 
return to the 30 percent rating effective December 1, 1991, 
with the provision that an examination would be scheduled at 
that time to determine the veterans current level of 
disability.  

In May 1991, the veteran underwent a VA examination for 
purposes of evaluating the service-connected duodenal ulcer.  
He complained of recurrent abdominal pain, bleeding, black 
stools, and nausea.  He had no vomiting.  The examiner 
commented that the veteran was well nourished with good 
general condition.  His weight was 193 pounds.  There was 
slight epigastric tenderness.  Stool was hemocult negative.  
The examiner noted that a barium swallow and upper 
gastrointestinal series (UGI) performed in April 1991 were 
normal.  An upper endoscopy showed mild reflux esophagitis.  
The diagnosis was chronic duodenal ulcer with recurrent 
bleeding, currently stable, and mild reflux esophagitis.         

VA outpatient progress notes dated in February 1991 indicated 
that the veteran had right knee pain, swelling, and slight 
instability.  He still used crutches and a brace.  Recent X-
rays showed effusion.  Physical examination revealed slight 
swelling, slight valgus laxity, and knee motion from 0 to 100 
degrees.  The veteran returned in April 1991 with right knee 
swelling.  He still used a cane and a brace.  Examination 
found a small effusion and slight warmth.  His weight was 194 
pounds.  Also in April, the veteran complained of epigastric 
pain and dysphagia.  He was taking Tagamet.  His weight was 
197.5 pounds.  The doctor changed his medication to Zantac.  
Several days later, the veteran underwent an esophageal 
motility study, which showed abnormal manometry.  In June 
1991, the right knee had no erythema or effusion, and motion 
was to 90 or 100 degrees.  The veterans weight was 192.1 
pounds.  The veteran returned in December 1991, complaining 
of stomach problems and intolerance to dairy products.  His 
epigastric pain was better with Zantac.  It was noted that 
right knee pain was managed with Darvocet.  Physical 
examination was negative, with no warmth or erythema of the 
right knee.  The veterans weight was 191.8 pounds.        

The veteran testified at a personal hearing in March 1992.  
Aspirin and other non-steroidal anti-inflammatory drugs 
(NSAIDs) caused his ulcers to bleed, with blood passing 
through stool.  He was currently taking Zantac and, when 
needed, Maalox.  He had stomach problems if he missed taking 
any medication.  He was not on a restricted diet, but he did 
watch what he ate.  The veteran coughed or vomited up blood 
only a couple times.  When he went to the hospital for 
stomach problems, the bleeding always stopped by the time the 
proper tests could be performed.  In the last year, he had 
lost four or five days from work for appointments related to 
the ulcer disability.  He had sharp stomach pains once or 
twice; the pain was usually a gnawing-type pain.  Certain 
foods, like popcorn, spicy foods, and food cooked over 
charcoal, caused bad stomach reactions.  

With respect to the right knee disability, the veteran 
testified that he missed 90 days from work immediately after 
the TKA.  He missed another 20 to 25 days thereafter, 
including time lost for appointments as well as pain or an 
inability to get around.  He used a cane all the time, and 
used a wheelchair when he had to go long distances.  He also 
had crutches.  Doctors told him to use what felt appropriate 
at the time.  He had been trying to avoid using the brace.  
The veteran had instability in the right knee, as well as 
severe pain and swelling with prolonged standing.  He took 
Darvocet a minimum of two times per day.  He was unable to do 
the lifting at work.  He had been limited in his traveling 
for work, but he was doing more now.  Doctors told the 
veteran that he had good range of motion of the knee, but 
that the pain was from arthritis, which would never go away.  
No one had recommended additional surgery.  He tried to go to 
work every day, but sometimes could not.  His job sometimes 
involved a lot of standing.  He worked mostly with computers.  
The veteran was basically confined to a wheelchair for two or 
three years before the TKA.  He had used braces and crutches 
since 1965.  He was given a particular cane after the 
surgery.  The veteran had arthritis before the surgery.  He 
still had arthritis in the tissue around the bone and the 
artificial joint.        

VA outpatient records dated in April 1992 indicated that the 
veterans right knee hurt when getting up from a seated 
position.  He also reported swelling.  The veteran used a 
cane and had problems negotiating stairs.  Examination 
revealed knee motion from 0 to 120 degrees.  The patella was 
tender and there was crepitus.  It was felt that the patella 
was the origin of the pain and noted that the veteran might 
need revision of the patellar component.  

Records from Methodist Hospital showed that the veteran 
underwent surgical excision of painful scar and neuroma on 
the medial aspect of the right knee in July 1992.  Hospital 
notes dated in August 1992 indicated that the wound from the 
July 1992 excision had been benign until about one week 
before when, while playing golf, the knee markedly swelled 
and became erythematous.  The wound was irrigated and 
debrided.   

According to VA outpatient records, in June 1992 the veteran 
reported an episode of melenic stools three weeks earlier 
associated with a gnawing epigastric pain.  His weight was 
190.6 pounds.  Examination was negative.  In August 1992, he 
presented at a VA medical facility complaining of hand pain, 
swelling, and stiffness for two days.  He denied any problems 
with right knee.  His weight was 190 pounds.  Examination of 
the hands revealed no erythema, active degeneration, or 
specific areas of tenderness.  The knuckles were prominent.  
The assessment was osteoarthritis.  The physician prescribed 
medication and application of a heating pad to the hands.  In 
November 1992, the veteran indicated that his right knee pain 
had improved after removal of the neuroma, but that now the 
pain was increasing.  Knee motion was from 0 to 100 degrees.  
He had intermittent pain with flexion, pain with palpation of 
the patella, and some valgus laxity with stress. 
 
In September 1992, the veteran was afforded a VA orthopedic 
examination.  He complained of severe right knee pain that 
caused him to use two crutches for ambulation.  He was using 
Darvocet for pain control.  He also complained of increased 
laxity with giving way of the right knee.  He had markedly 
decreased his activities of daily living.  Objectively, he 
was well developed and generally appeared healthy.  Knee 
motion was from 0 to 90 degrees.  On range of motion, there 
was some patellofemoral crepitance that was quite painful.  
There was 5 degrees of instability to varus stress.  The knee 
was stable to valgus stress.  Anterior drawer sign was 
positive.  The knee was tender throughout the joint.  The 
assessment was painful knee of unknown etiology.  

In an April 1993 statement, the veteran indicated that he 
received VA medical treatment for duodenal ulcers and that he 
took medication daily.  Regarding his right knee disability, 
he stated that he had continued problems with the right knee 
after the prosthetic replacement.  In addition, he asserted 
that when he was playing golf before the August 1992 
treatment for the infected wound, he did not finish the 
round.  He had pain while golfing but found it therapeutic to 
get out.  He expressed his disagreement with the denial of 
service connection for arthritis of the hands.  He had 
required the use of ambulatory aids, i.e. canes, crutches, 
wheelchairs, for many years.  He felt that supporting his 
body weight had taken its toll on his hands.  

According to records from Methodist Hospital, the veteran 
presented in the emergency room in September 1993.  Patient 
instructions indicated that ambulation was prohibited, that 
he was to use a knee immobilizer and crutches or wheelchair 
pending his appointment with Dr. Fisher.  A November 1993 
statement received from David A. Fisher, M.D., indicated that 
the veteran had a painful right knee despite a total knee 
replacement.  He had pain with flexion and ambulation, 
impairing his ability to ambulate and transfer.  Dr. Fisher 
recommended revision of the TKA, which was scheduled for 
December 1993, to correct some possible problems with the 
prosthesis.  He believed that revision of the knee components 
would provide pain relief and improved ambulation and 
function.     

In November 1993, the veteran testified at a personal 
hearing.  He had severe pain and used ambulatory aids 
including crutches, a cane, and a wheelchair since the 
surgery.  When the September 1993 incident occurred, he was 
using a cane.  He was a systems accountant who taught people 
to use computer systems.  The job involved a lot of travel.  
Since the September incident, he was no longer permitted to 
travel.  The veteran had taken Darvocet for many years for 
pain and had recently been prescribed Vicodin for acute pain.  
He had another medication to keep swelling down.  After 
December 1991, he was basically able to perform work as 
usual.  He had pain but was able to get around.  He had the 
additional procedures in July and August 1992.  After October 
1992, his activities were basically unchanged.  He still used 
a cane, crutches, or a wheelchair.  He continued to have pain 
but got along with the help of medication.      

In an April 1994 rating decision, the RO granted a disability 
rating of 60 percent for the right knee effective from 
September 28, 1993.  A temporary 100 percent rating was 
assigned from December 1993 through January 1995.  The 60 
percent rating was restored effective February 1995.  

VA outpatient medical records dated in February 1996 noted a 
history of peptic ulcer disease and gastroesophageal reflux 
disease (GERD).  The veterans weight was 211 pounds.  He was 
to continue taking Axid.  In June 1996, the veteran indicated 
that the GERD was better.  His weight was 212.6 pounds.  

In March 1997, the veteran presented for VA medical care with 
a two-week history of constipation and abdominal pain and 
bloating.  He had a long history of taking Darvocet and 
Ultram.  He denied any nausea or vomiting.  His weight was 
208 pounds with the knee brace.  On examination, the abdomen 
was slightly distended.  The assessment was constipation 
secondary to opioid use.   Four days later, the veteran still 
had pain.  Examination revealed mild epigastric tenderness.  
The impression was abdominal discomfort with a history of 
peptic ulcer disease.  The epigastric discomfort continued 
throughout the rest of March.  The veterans weight at the 
end of March was 205 pounds.  

Records from Hancock Memorial Hospital indicated that in 
April 1997 the veteran underwent esophagogastroduodenoscopy 
(EGD) with colonoscopy.  The study revealed that all 
esophageal areas were normal and that there was no duodenal 
disease.  There was some gastritis in the stomach.  The 
colonoscopy showed extensive short segment diverticulosis.  

The RO received a June 1997 statement from veterans VA 
therapist, which consisted of a list of the veterans current 
problems.  She mentioned that he was still taking medication 
for past peptic ulcer disease.  

In September 1997, the veteran underwent a VA general medical 
examination.  He reported orthopedic problems including the 
right knee and cervical spine.  He did not relate any 
complaints regarding the hands.  His weight was 212 pounds 
and unchanged over the previous year.  Physical examination 
was negative for any findings with regard to the hands.  

Also in September, the veteran was afforded a VA gastric 
examination.  He had a history of duodenal ulcer and GERD.  
His symptoms had been better over the previous one year since 
had been on Prevacid.  He still had heartburn every day, 
either with lying down or bending over.  It was worse with 
spicy food.  He denied nausea, vomiting, abdominal pain, 
dysphagia, odynophagia, diarrhea, and melena.  He reported 
that a previous upper endoscopy and colonoscopy were negative 
except for scar tissue where the ulcers were.  Physical 
examination revealed only mild epigastric tenderness.  
Laboratory results were within normal limits.  The assessment 
was history of duodenal ulcer and GERD with mild symptoms.      

In December 1997, the veteran was afforded a VA orthopedic 
examination for evaluation of his hands.  He reported 
bilateral hand pain in the proximal interphalangeal and the 
metacarpal joints with swelling.  He had had pain for about 
10 years.  He could grip objects for about 30 seconds.  The 
pain was alleviated by heat and aggravated by cold.  He had 
stiffness in the morning for about one hour.  The pain was 
persistent with any distinct flare-ups.  Previous testing for 
rheumatoid factor was negative.  Examination revealed mild 
ulnar deviation of the right and left metacarpals.  Active 
and passive motion was normal.  The assessment was bilateral 
hand pain with stiffness and swelling.  The examiner 
recommended X-rays for further evaluation.  X-rays of the 
hands and wrists were normal.

According to VA medical records, in November 1997, the 
veteran complained of three days of abdominal cramping and 
some nausea.  Examination was normal.  The assessment was 
abdominal pain, possibly gas.  In December 1997, he 
complained of osteoarthritis in the fingers, aggravated by 
cold.  With regard to his ulcer, he reported that he had 
mediocre results from medication.  Examination of the abdomen 
was normal.  Examination of the fingers revealed no nodules 
or erythema.  Progress notes dated in March 1998 indicated 
that the peptic ulcer disease was stable.  The veterans 
weight was 212 pounds.    


Analysis

Increased Rating for Duodenal Ulcer

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veterans claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veterans disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veterans duodenal ulcer disability is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code (Code) 7305.  A 10 percent rating is assigned 
when the ulcer is mild, with recurring symptoms once or twice 
yearly.  When the disability is moderate, manifested by 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration, or by continuous moderate 
manifestations, a 20 percent rating is in order.     

Reviewing the evidence of record, the Board finds that a 
disability rating greater than 10 percent is not appropriate 
in this case.  During the March 1992 hearing, the veteran 
described a gnawing-type pain, confirmed by complaints 
recorded in medical records, and bad stomach reactions caused 
by certain foods.  The most recent VA examination report 
shows that the veterans symptoms had been better for the 
past year while taking Prevacid.  His principal complaint was 
daily heartburn.  As of March 1998, the ulcer disease was 
stable.  The veterans weight has remained stable and has, in 
fact, increased since his original claim for an increased 
rating.  The veteran takes prescription medication, such as 
Tagamet, Zantac, or Prevacid, for gastric symptoms daily.  He 
has also used Maalox as needed.  However, a review of the 
medical evidence shows that the veteran typically presented 
for additional medical treatment only once or twice a year 
for brief periods of abdominal discomfort.  In fact, between 
1993 and 1997 there apparently were no significant gastric 
problems requiring additional consultation.  Recent clinical 
studies showed no duodenal disease.  Considering the evidence 
of record, the Board cannot conclude that the overall 
disability picture from ulcer more nearly approximates the 
criteria required for the 20 percent rating.  38 C.F.R. 
§ 4.7.  Accordingly, the Board finds that the preponderance 
of the evidence is against awarding a disability rating 
greater than 10 percent for duodenal ulcer.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Code 
7305.   


Earlier Effective Date for Right Knee Rating

As a preliminary matter, the Board finds that the veterans 
claim for an earlier effective date for a disability award is 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
See Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within 1 year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The 60 percent rating was assigned under Code 5055, 
prosthetic knee replacement.  38 C.F.R. § 4.71a.  A 100 
percent rating is in effect for one year following 
implantation of the prosthesis.  Thereafter, the minimum 
rating is 30 percent.  A 60 percent rating is assigned when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.        

The veteran seeks an effective date of December 1, 1991, the 
date following the expiration of the temporary 100 percent 
rating for the implantation of the right knee prosthetic.  
Thus, the question before the Board is whether entitlement to 
the 60 percent rating was factually ascertainable as of that 
date or some other date prior to September 28, 1993. 

Reviewing the evidence of record, the Board finds that 
entitlement to a 60 percent rating was factually 
ascertainable as of September 12, 1992.  On that date, the 
veteran underwent a VA orthopedic examination.  His 
complaints included severe right knee pain and increased knee 
laxity.  He had been taking Darvocet for pain.  On 
examination, there was quite painful patellofemoral 
crepitance, instability, and tenderness throughout the knee 
joint.  The Board acknowledges that the veteran testified on 
two occasions that he had severe right knee pain since the 
October 1990 TKA.  A veterans sworn testimony can be 
sufficient to bring the evidence into relative equipoise 
without sufficient evidence to rebut it, such that doubt must 
be resolved in his favor.  Cartright v. Derwinski, 2 
Vet.App. 24, 25 (1991).  However, the medical evidence dated 
prior to the September 1992 VA examination does not reveal 
objective evidence of significant pain on motion.  Indeed, 
prior to that time, the veteran was apparently able to engage 
in such physical activities as golf, if on a somewhat limited 
basis.  On the other hand, considering the veterans 
testimony in conjunction with the objective findings from the 
VA examination, the Board finds the evidence sufficient to 
warrant a 60 percent rating under Code 5055.  38 C.F.R. 
§ 4.7.  Resolving doubt in the veterans favor, the Board 
therefore finds that the evidence supports an effective date 
of September 12, 1992, for a 60 percent disability rating for 
the right knee disability.  38 U.S.C.A. §§ 1155, 5107(b), 
5110; 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.71a, Code 5055.   


Service Connection for Arthritis of the Hands

The veteran seeks service connection for arthritis of the 
hands, which he claims is related to the service-connected 
right knee disability.  

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veterans non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App.  448. 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

A secondary service connection claim is well grounded if 
there is a medical diagnosis of a current disability, a 
separate disability for which service connection is 
established, and competent medical evidence of a nexus 
between the current disability and the already service-
connected disability.  See generally Epps v. Gober, 126 F.3d 
1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 
(1995).  Where the determinative issue involves a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, medical records show a diagnosis of 
osteoarthritis in the hands.  The veteran does have a 
service-connected right knee disability.  However, there is 
simply no competent medical evidence of any relationship 
between the arthritis and the service-connected knee 
disability.  The claim cannot be well grounded absent this 
type of evidence.  Epps, 126 F.3d at 1468.    

The veteran has himself propounded two separate theories of 
the etiology of the arthritis.  Initially, he indicated that 
doctors told him that he might develop arthritis due to the 
metal in the prosthetic knee.  The veteran later suggested 
that the use of ambulatory aids, i.e. crutches or a cane, 
necessitated by the right knee disability impacted his hands 
and resulted in the arthritis.  The Board emphasizes, 
however, that the veteran is a lay person who is not trained 
in medicine.  His personal opinion as to the etiology of the 
arthritis cannot be competent medical evidence.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Moreover, the 
veteran, as a lay person, is not competent to relay medical 
information provided by a physician.  [T]he connection 
between what a physician said and the laymans account of 
what he purportedly said, filtered as it [i]s through a 
laymans sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette, 8 Vet. App. at 77.   

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for arthritis of the hands.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  Therefore, the duty to assist 
is not triggered and VA has no obligation to further develop 
the veterans claim.  Epps, 126 F.3d at 1469; Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for arthritis of the hands secondary to the 
service-connected right knee disability, he must produce 
competent medical evidence showing some relationship between 
the arthritis in the hands and the right knee disability.  
Robinette, 8 Vet. App. at 77-78.  
  

ORDER

Entitlement to a disability rating greater than 10 percent 
for duodenal ulcer is denied. 

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to an effective date of 
September 12, 1992, for a 60 percent disability rating for 
residuals of a right knee injury, status post arthroplasty is 
granted.   

Entitlement to service connection for arthritis of the hands, 
claimed as secondary to the service-connected residuals of a 
right knee injury, status post arthroplasty, is denied.   



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
